DIXON, C.J.,
concurs in the denial. Re-latrix, under an order not to remove the children from the state of Washington, brought them to Louisiana when a sociologist’s report recommended joint custody, and physical custody in the father. The Washington court, on learning this, ordered the custody given to the father. R.S. 13:1707(B) prohibits modifying that decree “unless required in the interest of the child.” There is no showing that such modification is required. One object of the statute is to prevent such removals of children.